Citation Nr: 1402692	
Decision Date: 01/22/14    Archive Date: 01/31/14

DOCKET NO.  10-26 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Sioux Falls, South Dakota


THE ISSUE

Entitlement to the restoration of a 10 percent disability rating for service-connected residual tender scar status post thoracotomy and resection of left 7th rib, to include the question of the propriety of the reduction of the disability rating to 0 percent, effective November 1, 2009.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Tyson, Associate Counsel 



INTRODUCTION

The Veteran had active duty service from January 1965 to January 1969.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Sioux Falls, South Dakota.  That rating decision reduced the Veteran's rating for the scar at issue from 10 percent to 0 percent.  Accordingly, the issue on appeal is properly phrased as whether the RO's rating reduction was proper, rather than as a claim for an increased rating.  See Dofflemeyer v. Derwinski, 2 Vet. App. 277, 279-280 (1992) (the issue on appeal is not whether the Veteran is entitled to an increase, but whether the reduction in rating was proper); Peyton v. Derwinski, 1 Vet. App. 282, 286 (1991) (distinguishing between a rating reduction case and a rating increase case).  Moreover, as the rating reduction was initiated by VA and not as a result of a claim by the Veteran for an increased rating, a claim for increased rating is not before the Board at this time. 

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's electronic files on the "Virtual VA" and VBMS systems to insure a total review of the evidence.


FINDINGS OF FACT

1.  The Veteran requested a predetermination hearing 3 days after the 30-day time limit from notice of the proposed reduction. 

2.  The RO constructively waived timeliness of the Veteran's request for a predetermination hearing by proceeding with the scheduling of a hearing date. 


3.  In the process of scheduling the Veteran for a hearing, the RO failed to follow several procedural requirements including providing the Veteran 10-day notice prior to the hearing, and responding to the Veteran's statement of good cause for his failure to appear at the hearing.  


CONCLUSION OF LAW

The rating reduction was improper and is void ab initio.  The 10 percent disability rating for service-connected residual tender scar status post thoracotomy and resection of left 7th rib, is restored effective November 1, 2009.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 and Supp. 2012); 38 C.F.R. §§ 3.105 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In May 2009, the RO sent the Veteran notice of a proposed reduction in the rating of his service connected residual tender scar from thoracotomy and resection of left 7th rib from 10 percent to a 0 percent noncompensable rating, which was finalized in an August 2009 rating decision.  

Prior to a rating reduction resulting in the decrease in payment of compensation benefits being made, the VA must fulfill a number of procedural requirements prior to considering the claim on the merits.  Dofflemyer v. Derwinski, 2 Vet. App. 277, 280 (1992).  First, the VA must provide notice to the veteran at his last address of record with a proposal of a reduction that furnishes detailed reasons for that reduction.  

Second, the VA must advise the veteran of his right to submit additional evidence and his right to a predetermination hearing.  The veteran has 60 days from the date of the proposed reduction to present additional evidence to show that compensation payments should be continued at the current level.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(e).  If additional evidence is not received within the 60-day period, a final rating action will be taken and the award will be reduced or discontinued effective the last day of the month in which a 60-day period from the date of notice to a veteran of the final rating action expires.

With regard to the veteran's right to a predetermination hearing, he has 30 days from the date of the proposed reduction to request a predetermination hearing.  See 38 U.S.C.A. § 5112; 38 C.F.R. § 3.105(i).   If the veteran requests a predetermination hearing, the RO must provide the veteran 10 day advance notice in writing of the time and place of the scheduled hearing date, which may be waived by agreement between VA and the veteran or his representative.  38 C.F.R. § 3.105(i).  If the veteran fails without good cause to report for a scheduled predetermination hearing, the final action will be based solely upon the evidence of record, including any additional evidence obtained following the hearing pursuant to necessary development.  38 C.F.R. § 3.105(i). 

In the present case, the Board find violations of the Veteran's due process rights involving the scheduling of the Veteran's requested predetermination hearing.  As allowed under regulation, the Veteran requested a predetermination hearing.  See 38 C.F.R. § 3.105(i).  Although this request came approximately three days outside of the 30-day request period, the RO constructively waived timeliness by processing the Veteran's hearing request.  See Gomez v. Principi, 17 Vet. App. 369 (2003); Rowell v. Principi, 4 Vet. App. 9 (1993).  

In notifying the Veteran of his scheduled hearing date, the RO made the first of two procedural errors.  First, the RO failed to provide the Veteran 10 day notice as required under the law.  On July 2, 2009, the RO notified the Veteran of his hearing date and scheduled the hearing for July 9, 2009.  There is a document in the file concerning contact between RO personnel and the Veteran's representative regarding the timeliness of the hearing request.  It is noted "discussed [with] POA[,] aware outside 30 day timeframe will conduct on short notice to not delay decrease."  It is unclear, based on this record, whether the representative waived the 10 day notice requirement.  Absent explicit, clear evidence of waiver, the Board finds that the RO was required to give the Veteran 10 day advance notice. 

Regardless, the RO then made a second procedural error in how it dealt with the Veteran's failure to appear at the predetermination hearing.  When the Veteran failed to appear at the hearing, the RO sent a standard follow-up notice advising the Veteran of his failure to appear and providing him with an opportunity to provide a statement explaining why he was unable to attend the previously scheduled hearing.  Within a week of the RO's failure to appear notice, the Veteran contacted the RO via written statement that he did not receive notice of the hearing because he was out of state on personal business from June 26, 2009 (prior to the initial hearing notice) to July 14, 2009 (after the scheduled hearing).  Instead of scheduling a new date for the predetermination hearing, the RO opted to ignore the Veteran's good cause statement and proceeded with finalizing the proposed reduction based on the untimeliness of the Veteran's initial hearing request.   By continuing to process the Veteran's hearing request at the outset, the Board finds that the RO waived any objections to timeliness.  Based on this constructive waiver, the RO could not use timeliness against the Veteran after the fact.  Accordingly, the RO should have made a decision on the Veteran's good cause statement, which the Board finds supports good cause for his failure to appear.  The Veteran clearly was not notified of the scheduled hearing until he returned from his trip since he left prior to the RO mailing the notice and returned home after the scheduled hearing.  The notification issue would also extend to the RO's attempts to contact the Veteran via telephone.  Once the Veteran returned home, he made every effort to notify the RO of his reasons for failing to appear.  

The RO's decision to process the rating reduction as if no hearing request was filed, was clearly prejudicial to the Veteran.  The RO's failure to comply with the requirements for rescheduling the hearing once the Veteran had provided good cause renders the reduction from 10 percent to zero percent void ab initio.  When a rating reduction was made without observance of law, the erroneous reduction must be vacated and the prior rating restored.  Accordingly, the previously assigned 10 percent rating for residual tender scar status post thoracotomy and resection of left 7th rib is restored as of November 1, 2009. 



ORDER

The rating reduction from 10 percent to 0 percent for service-connected residual tender scar status post thoracotomy and resection of left 7th rib was not warranted. Therefore, a 10 percent rating is restored effective November 1, 2009.  



____________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


